Citation Nr: 0201698	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  00-25 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a permanent and total rating for nonservice-
connected pension purposes, to include consideration of 
38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


REMAND

The veteran had active duty from December 1973 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim 
seeking entitlement to a permanent and total rating for 
nonservice-connected pension purposes.  In November 2000, the 
veteran filed a notice of disagreement.  The RO furnished the 
veteran a statement of the case in December 2000; and, later 
that month, the RO received the veteran's substantive appeal.

A review of the record reflects that on the VA Form 9, dated 
in December 2000, the veteran requested a personal hearing at 
the local VA Office before a Member of the Board.  However, 
the information of record does not indicate that the RO has 
attempted to schedule the veteran for such a hearing prior to 
transferring the claims folder to the Board.  Moreover, a 
review of the record does not reflect that the veteran has 
withdrawn his hearing request.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule a personal hearing 
for the veteran before a Member of the 
Board of Veterans' Appeals at the local 
VA Office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



